Citation Nr: 1521828	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  14-26 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to recognition of the appellant as the surviving spouse of the Veteran for purposes of consideration for Department of Veterans Affairs (VA) death benefits.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel
INTRODUCTION

The Veteran had active service from December 1952 to January 1963.  The appellant is advancing her appeal as the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

I.  Recognition as the Veteran's Spouse

The Board has added an issue to the title page, which issue must be addressed first before reaching the merits of whether there is entitlement to service connection for cause of the Veteran's death.  Status as a surviving spouse of the Veteran is a threshold requirement for death compensation benefits.  Therefore, the key fact that must be established in order for a claimant to substantiate a claim for death benefits as a surviving spouse is legal marriage at the time of the Veteran's death (where the right to benefits accrued).

Here, the appellant reports that she and the Veteran were married in December 1981.  The Veteran submitted a formal application for VA benefits in May 1982, and indicated he was divorced when asked for his marital status.  The Veteran died in May 2001.  The death certificate shows that the informant of the Veteran's death was "A.W." who was characterized as the Veteran's "wife."  This person (A.W.) was also listed in the death certificate under "spouse."  A.W. and the appellant are not the same person.

In a December 2012 letter, VA informed the appellant that it did not find her to be the surviving spouse of the Veteran.  In January 2013, the appellant submitted a timely notice of disagreement.  The agency of original jurisdiction has not sent the appellant a statement of the case addressing the issue of entitlement to recognition as the surviving spouse of the Veteran.  Thus, this claim must be remanded.  See Manlincon v. West, 12 Vet. App. 238 (1999),

If it is determined that the appellant is not recognized as the Veteran's lawful surviving spouse, then she in turn does not have standing to bring a cause-of-death claim, and any such issue becomes moot.  Therefore, these issues are inextricably intertwined.

II.  Cause of Death

With respect to the pending claim, the Veteran's death certificate indicates that the immediate cause of his death was metastatic rectal cancer.  The appellant asserts that the Veteran's death from metastatic rectal cancer was related to his active duty service.    

In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312(a) (2014).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b) (2014).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2014).

The Board notes that the Veteran's service treatment records have not been associated with his VA claims file.  If the appellant is found to be the Veteran's surviving spouse, these records should be obtained in connection with the appellant's death benefits claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the appellant a statement of the case addressing the issue of entitlement to recognition of the appellant as the surviving spouse of the Veteran for purposes of consideration for VA death benefits.

2.  If the appellant is found to meet the requirements for recognition as the surviving spouse of the Veteran for purposes of consideration for VA death benefits, the AOJ should obtain the Veteran's service treatment records.  Any response should be associated with the Veteran's claims file.  The appellant should be informed as to the results of all searches for records.  Additionally, the claims file should be reviewed for the determination as to whether any additional development is necessary to properly address the claim of service connection for the cause of the Veteran's death, to include obtaining a VA medical opinion.

3.  After completing the requested action and any additional notification and/or development deemed warranted, readjudicate the claim of entitlement to service connection for cause of the Veteran's death in light of all pertinent evidence and legal authority.  If the benefit sought is not granted, the appellant and her representative must be furnished with a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

